Citation Nr: 0800021	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from April 1958 to November 
1958, and from October 1961 to August 1962, with intervening 
and subsequent service in the Army Reserve and National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified at a videoconference hearing before the 
undersigned in November 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision, dated in February 1985, the RO denied a claim 
for service connection for ulcerative colitis.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for service connection for ulcerative colitis.  He 
has testified that his ulcerative colitis began in about July 
1962, and that he received treatment about that time from his 
colonel, who was also his family doctor.  He further 
testified that there are no available records because he went 
outside military channels for this treatment.  

It appears that the notice provided to the veteran is 
deficient as to the claim to reopen a previously denied claim 
based on submission of new and material evidence.  Notice 
under 38 U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify the 
veteran of what constitutes "material" evidence in the 
context of his particular claim to reopen.  Id.  VA should 
tell the veteran the basis for the previous denial and what 
the evidence must show in order to reopen his particular 
claim.  Additionally, VA must notify the veteran of the 
meaning of "new" evidence.  Id.  On remand, the veteran 
should be provided with notice conforming to Kent and 
apprised of the proper standard for new and material evidence 
for claims filed after August 29, 2001.   

In a statement, dated in August 2003, the veteran indicated 
that he was currently receiving relevant treatment at a VA 
medical center (VAMC) in Walla Walla, Washington, and he 
requested that these records be obtained.  No such reports 
are currently of record, and it does not appear that an 
effort has been made to obtain them.  On remand, an attempt 
should be made to obtain these reports.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).  

Finally, a statement from the Social Security Administration 
(SSA), dated in July 2004, indicates that the veteran is 
receiving disability benefits.  The SSA's records are not 
currently associated with the C-file.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for ulcerative 
colitis.  This notice should include the 
proper standard for new and material 
evidence for claims filed after August 
29, 2001, and an explanation of what the 
evidence must show to reopen this 
veteran's claim, as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice must tell the veteran the basis 
for the previous denial, and what the 
evidence must show in order to reopen his 
claim. 

2.  The RO should attempt to obtain the 
veteran's records of treatment at the 
Walla Walla, Washington VAMC.  

3.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



